                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
ESTELA BAUTISTA               :    Civ. No. 3:18CV01247(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :    April 15, 2019
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Estela Bautista (“plaintiff”), brings this appeal

under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying her applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) for the period of August 31, 2014, through May

22, 2017, and granting her applications for benefits from May

23, 2017, forward. Plaintiff has moved for an order reversing

that portion of the Commissioner’s decision denying her

benefits. [Doc. #18]. Defendant has filed a cross-motion seeking

an order affirming the decision of the Commissioner. [Doc. #20].

    For the reasons set forth below, plaintiff’s Motion for

Order Reversing the Commissioner’s Decision [Doc. #18] is



                              ~ 1 ~
DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #20] is GRANTED.

I.   PROCEDURAL HISTORY1

     Plaintiff filed concurrent applications for DIB and SSI on

November 25, 2014, alleging disability beginning March 14, 2012.2

See Certified Transcript of the Administrative Record, Doc. #12,

compiled on August 29, 2018, (hereinafter “Tr.”) at 232-42.

Plaintiff’s applications were denied initially on August 11,

2015, see Tr. 143-52, and upon reconsideration on January 21,

2016. See Tr. 156-63.

     On May 10, 2017, plaintiff, represented by Attorney Gary

Huebner, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Martha Bower. See generally Tr.

40-63.3 Vocational Expert (“VE”) Larry Takki also appeared and

testified at the administrative hearing. See Tr. 48-49; Tr. 57-

62; see also Tr. 400-01. On June 15, 2017, the ALJ issued a



1 Plaintiff filed a Stipulation of Facts with her motion and
supporting memorandum. See Doc. #18-2.

2 Plaintiff appears to have later amended her alleged onset date
to August 31, 2014. See, e.g., Tr. 78-79; Tr. 108-09; Tr. 275.

3 Plaintiff appeared by teleconference for a prior administrative
hearing before ALJ Bower on December 20, 2016. See Tr. 68-76.
Plaintiff was self-represented at that hearing. See Tr. 70. ALJ
Bower adjourned that hearing so that she could review
documentation plaintiff had brought to the hearing which was not
part of the record. See Tr. 75-76.
                              ~ 2 ~
partially favorable decision, finding that plaintiff became

disabled within the meaning of the law as of May 23, 2017. See

Tr. 17-39. On May 24, 2018, the Appeals Council denied

plaintiff’s request for review of that portion of the ALJ’s

decision denying her benefits, thereby making the ALJ’s June 15,

2017, decision the final decision of the Commissioner. See Tr.

4-11. The case is now ripe for review under 42 U.S.C. §405(g).

     Plaintiff timely filed this action for review and now moves

to reverse the portion of the Commissioner’s decision denying

her applications for DIB and SSI for the period of August 31,

2014, through May 22, 2017. [Doc. #18]. On appeal, plaintiff

argues:

    1. The ALJ failed to evaluate permanent restrictions assessed

      by Dr. Abella;

    2. The ALJ failed to properly weigh the opinion of Dr.

      Baleswaren; and

    3. The ALJ improperly relied on the opinions of the state

      reviewing, non-examining physicians.4

See generally Doc. #18-1 at 3-7. For the reasons stated below,

the Court finds that ALJ Bower did not err as contended, and

that her decision is supported by substantial evidence.



4 The Court has reordered the sequence in which the arguments
appear in plaintiff’s brief.
                              ~ 3 ~
II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation

omitted). Substantial evidence is evidence that a reasonable

mind would accept as adequate to support a conclusion; it is

more than a “mere scintilla.” Richardson v. Perales, 402 U.S.

389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). The reviewing court’s responsibility is

to ensure that a claim has been fairly evaluated by the ALJ. See

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation

omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

                               ~ 4 ~
evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

                              ~ 5 ~
finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014) (citing Peoples v.

Shalala, No. 92CV4113, 1994 WL 621922, at *4 (N.D. Ill. Nov. 4,

1994)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)). “[W]hether there is substantial evidence

supporting the appellant’s view is not the question here;

rather, we must decide whether substantial evidence supports the

ALJ’s decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58,

59 (2d Cir. 2013) (summary order) (citations omitted).

    Finally, some of the Regulations cited in this decision,

particularly those applicable to the review of medical source

evidence, were amended effective March 27, 2017. Those “new

regulations apply only to claims filed on or after March 27,

2017.” Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)

(summary order). Where a plaintiff’s claim for benefits was

filed prior to March 27, 2017, “the Court reviews the ALJ’s

                              ~ 6 ~
decision under the earlier regulations[.]” Rodriguez v. Colvin,

No. 3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept.

4, 2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at

*4 (E.D.N.Y. Sept. 30, 2018) (“While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.” (citation omitted)).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

                                ~ 7 ~
§423(d)(2)(A); 20 C.F.R. §§404.1520(c), 416.920(c) (requiring

that the impairment “significantly limit[] ... physical or

mental ability to do basic work activities” to be considered

“severe” (alterations added)).

    There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §§404.1520, 416.920. In the

Second Circuit, the test is described as follows:

    First, the Secretary considers whether the claimant is
    currently engaged in substantial gainful activity. If he
    is not, the Secretary next considers whether the
    claimant has a “severe impairment” which significantly
    limits his physical or mental ability to do basic work
    activities. If the claimant suffers such an impairment,
    the third inquiry is whether, based solely on medical
    evidence, the claimant has an impairment which is listed
    in Appendix 1 of the regulations. If the claimant has
    such an impairment, the Secretary will consider him
    disabled without considering vocational factors such as
    age, education, and work experience; the Secretary
    presumes that a claimant who is afflicted with a “listed”
    impairment is unable to perform substantial gainful
    activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

    Assuming the claimant does not have a listed impairment,
    the fourth inquiry is whether, despite the claimant’s
    severe impairment, he has the residual functional
    capacity to perform his past work. Finally, if the
    claimant is unable to perform his past work, the
    Secretary then determines whether there is other work
    which the claimant could perform. Under the cases
    previously discussed, the claimant bears the burden of
                                 ~ 8 ~
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (alteration added) (citing 68 Fed. Reg. 51155

(Aug. 26, 2003)); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (per curiam)). The Residual Functional Capacity (“RFC”) is

what a person is still capable of doing despite limitations

resulting from her physical and mental impairments. See 20

C.F.R. §§404.1545(a)(1), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be
                               ~ 9 ~
broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described five-step evaluation process,

ALJ Bower concluded that plaintiff “was not disabled prior to

May 23, 2017, but became disabled on that date and has continued

to be disabled through the date” of her decision. Tr. 22; see

also Tr. 31. At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity since the alleged onset

date of August 31, 2014. See Tr. 24. At step two, the ALJ found:

“Since the alleged onset date of disability, August 31, 2014,

the claimant has had the following severe impairments: obesity

with back pain, depression, and anxiety[.]” Id. The ALJ found

plaintiff’s closed toe fracture of her right fifth toe and

esophagitis to be non-severe impairments. See id.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. § Pt.

404, Subpt. P, App. 1. See Tr. 24-25. The ALJ specifically

considered Listings 1.04 (disorders of the spine), 12.04

(affective disorders), and 12.06 (anxiety related disorders) in

making that determination. See id. Before moving on to step



                               ~ 10 ~
four, the ALJ determined that since August 31, 2014, plaintiff

had the RFC

    to perform light work as defined in 20 CFR 404.1567(b)
    and 416.967(b) except she can occasionally climb stairs
    and ramps, balance, stoop, kneel, crouch, and crawl. She
    can never climb ladders, ropes, or scaffolds. She has
    limitation in concentration, persistence, or pace with
    the ability to understand, remember, and carry out
    simple tasks of a routine and repetitive nature. She is
    limited to object oriented tasks with only occasional
    superficial work related interactions with the general
    public.

Tr. 25. The ALJ found: “Prior to the established disability

onset date, the claimant was an individual closely approaching

advanced age. On May 23, 2017, the claimant’s age category

changed to an individual of advanced age[.]” Tr. 30. At step

four, the ALJ determined: “Prior to May 23, 2017,

transferability of job skills is not material to the

determination of disability[.] ... Beginning on May 23, 2017,

the claimant has not been able to transfer job skills to other

occupations[.]” Id. At step five, the ALJ found that prior to

May 23, 2017, and after considering plaintiff’s age, education,

work experience and RFC, as well the testimony of the VE, other

jobs existed in significant numbers in the national economy that

plaintiff could perform. See Tr. 30-31. The ALJ then determined:

“Beginning on May 23, 2017, the date the claimant’s age category

changed; considering the claimant’s age, education, work

experience, and residual functional capacity, there are no jobs
                              ~ 11 ~
that exist in significant numbers in the national economy that

the claimant could perform[.]” Tr. 31.

V.   DISCUSSION

     Plaintiff raises several arguments in support of reversal,

each of which relates to the treating physician rule. The Court

addresses each in turn.

     A.   Applicable Law

     “The SSA recognizes a ‘treating physician’ rule of
     deference to the views of the physician who has engaged
     in the primary treatment of the claimant,” Green–
     Younger, 335 F.3d at 106. According to this rule, the
     opinion of a claimant’s treating physician as to the
     nature and severity of the impairment is given
     “controlling weight” so long as it “is well-supported by
     medically acceptable clinical and laboratory diagnostic
     techniques and is not inconsistent with the other
     substantial evidence in the case record.” 20 C.F.R.
     §404.1527(d)(2); see, e.g., Green–Younger, 335 F.3d at
     106; Shaw, 221 F.3d at 134.

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008); see also 20

C.F.R. §§404.1527(c), 416.927(c). If the opinion, however, is

not “well-supported” by “medically acceptable” clinical and

laboratory diagnostic techniques, then the opinion cannot be

entitled to controlling weight. 20 C.F.R. §§404.1527(c)(2),

416.927(c)(2).

     When weighing any medical opinion, treating or otherwise,

the Regulations require that the ALJ consider the following

factors: length of treatment relationship; frequency of

examination; nature and extent of the treatment relationship;
                              ~ 12 ~
relevant evidence used to support the opinion; consistency of

the opinion with the entire record; and the expertise and

specialized knowledge of the treating source. See 20 C.F.R.

§§404.1527(c)(2)-(6), 416.927(c)(2)-(6); Social Security Ruling

(“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996); SSR

06-03P, 2006 WL 2329939, at *3-4 (S.S.A. Aug. 9, 2006). The

Second Circuit does not, however, require a “slavish recitation

of each and every factor [of 20 C.F.R. §§404.1527(c),

416.927(c)] where the ALJ’s reasoning and adherence to the

regulation are clear.” Atwater v. Astrue, 512 F. App’x 67, 70

(2d Cir. 2013) (citing Halloran v. Barnhart, 362 F.3d 28, 31-32

(2d Cir. 2004) (per curiam)).

    B.   Dr. Abella’s 2012 Opinion

         1.   Failure to Discuss 2012 Opinion of Dr. Abella,
              Generally

    Plaintiff asserts that the ALJ erred by failing to discuss

a work restriction form completed by Dr. Gabriel Abella and

dated November 7, 2012, which assessed certain permanent

restrictions on plaintiff’s ability to return to work full-time

(hereinafter the “Dr. Abella opinion”). See Doc. #18-1 at 3; see

also Tr. 1019. Plaintiff contends that Dr. Abella’s treatment

relationship began with plaintiff in 2007 and continued through

May 2013, and that “[u]nlike the non-examining State agency

consultants, Dr. Abella had the benefit of reviewing the only

                                ~ 13 ~
cervical and lumbar spine MRIs in the record.” Id. at 3-4

(citing Tr. 1009-12). Defendant responds that: (1) Dr. Abella’s

opinion, which was authored in 2012, predates the relevant time

period by almost two years and therefore is of limited probative

value; and (2) Dr. Abella’s opinion is largely consistent with

the ALJ’s RFC determination. See Doc. #20-1 at 9-10.

    On November 7, 2012, in connection with plaintiff’s

worker’s compensation claim, Dr. Abella completed a work

restriction form addressing plaintiff’s ability to return to

work on a full-time basis. See Tr. 1019. Dr. Abella opined that

the restrictions assessed were “permanent from neck + back

injury only[.]” Id. Dr. Abella opined that plaintiff could

return to full-time work with the following restrictions:

stand/walk for half an hour at a time for a total of eight hours

per day; sit for half an hour at a time for a total of eight

hours per day; and drive for half an hour at a time for a total

of eight hours per day. See id. Dr. Abella found plaintiff could

lift five pounds frequently, and fifteen pounds occasionally.

See id. As to postural limitations, Dr. Abella determined that

plaintiff could occasionally bend, squat, kneel, use stairs,

reach, and twist, but could never crawl, climb ladders, or be in

confined spaces. See id. Dr. Abella also opined that plaintiff

should be permitted to “re-position as needed, sit & stand.” Id.

                              ~ 14 ~
    The Social Security Administration “will consider all

evidence in [a claimant’s] case record when [it] makes a

determination or decision whether [a claimant] is disabled.” 20

C.F.R. §§404.1520(a)(3), 416.920(a)(3). Although the ALJ did not

discuss Dr. Abella’s 2012 opinion in her decision, the record

supports a reasonable inference that the opinion was at least

considered. The ALJ’s decision states that she made her

determination “[a]fter a careful consideration of all the

evidence[.]” Tr. 22; see also Tr. 25 (noting the RFC

determination was rendered “based on all the evidence”); see

also Tr. 29 (same). The record before the ALJ included Dr.

Abella’s opinion. See Tr. 39 (list of exhibits). Indeed, the

evidence encompassing that opinion was specifically brought to

the ALJ’s attention at the administrative hearing. See Tr. 44-

45. In light of the foregoing, “[t]he court concludes that the

ALJ’s statement [that she reached her decision based on all the

evidence] was sufficient to establish that the ALJ considered

[Dr. Abella’s opinion], even though she did not address it.”

McKinstry v. Astrue, No. 5:10CV319(CR), 2012 WL 619112, at *5

(D. Vt. Feb. 23, 2012), aff’d, 511 F. App’x 110 (2d Cir. 2013).

Indeed, it is well established in this Circuit that “[a]n ALJ’s

failure to cite specific evidence does not indicate that such




                              ~ 15 ~
evidence was not considered.” Brault v. Soc. Sec. Admin.,

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (citation omitted).

    Although the Court concludes that the ALJ considered Dr.

Abella’s opinion, the Court next addresses whether the ALJ’s

failure to explicitly discuss Dr. Abella’s opinion constitutes

reversible error. The Regulations dictate: “Regardless of its

source, we will evaluate every medical opinion we receive.” 20

C.F.R. §§404.1527(c), 416.927(c). Here, the ALJ’s failure to

discuss or otherwise evaluate Dr. Abella’s opinion was error.

See, e.g., Lewis v. Colvin, No. 1:14CV794(MAT), 2017 WL 2703656,

at *2 (W.D.N.Y. June 23, 2017) (“In this case, the ALJ failed to

even discuss Dr. Reynolds’ opinion; moreover, the ALJ failed to

weigh other psychological opinion evidence in the record[.] ...

The ALJ erred in failing to weigh these opinions and, as

plaintiff argues, in failing to even discuss Dr. Reynolds’

opinion.” (footnote omitted)).

    “Such an error ordinarily requires remand to the ALJ[.]”

Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010). However, the

“failure to address [certain opinion evidence] is harmless error

if consideration of the evidence would not have changed the

ALJ’s ultimate conclusion.” McKinstry, 2012 WL 619112, at *5.

Indeed, “[r]emand is unnecessary[] ... where application of the

correct legal standard could lead to only one conclusion. Where

                                 ~ 16 ~
application of the correct legal principles to the record could

lead only to the same conclusion, there is no need to require

agency reconsideration.” Zabala, 595 F.3d at 409 (internal

citation and quotation marks omitted); accord Johnson v.

Berryhill, No. 3:17CV1255(MPS), 2018 WL 6381096, at *3 (D. Conn.

Dec. 6, 2018) (“Even where ALJ misapplies the treating physician

rule, I need not remand where the correct application of the

correct legal principles would lead to the same result.”).

    The ALJ’s failure to address Dr. Abella’s opinion was

harmless error for several reasons. First, the opinion pre-dates

the alleged onset date by over two years. See Tr. 1019. Although

the restrictions assessed in that form are purportedly

“permanent,” after that opinion was rendered, plaintiff returned

to work as a home health aide, where her work exceeded the

restrictions provided by Dr. Abella. See Tr. 288 (Work History

Report indicating plaintiff worked as a home health aide until

March 2014); Tr. 299-300, Tr. 306 (Work Activity Report); Tr.

290 (As a home health aide, plaintiff frequently lifted 100

pounds or more.). Second, the ALJ explicitly considered three

opinions of plaintiff’s treating primary care physician, Dr.

Baleswaren, which are much more favorable to plaintiff than the

opinion of Dr. Abella. See Tr. 29 (ALJ’s discussion of Dr.

Baleswaren’s opinions); see also Tr. 563, Tr. 591, Tr. 971-76

                              ~ 17 ~
(Dr. Baleswaren’s opinions). Third, to the extent Dr. Abella was

the only physician to have reviewed the cervical and lumbar

spinal MRIs of record, see Doc. #18-1 at 4, Dr. Abella’s

treatment notes indicated that such diagnostic imaging was

largely unremarkable. Dr. Abella’s July 9, 2012, treatment note

stated:

    C-spine MRI images from Groton Open MRI dated 7/2/12 is
    reviewed with the patient. Overall this is a normal
    study. There is some slight straightening of the upper
    cervical lordosis, but otherwise there is no focal disc
    protrusion, no evidence of stenosis or disc herniation
    at any level.

    Lumbar spine open MRI images are again reviewed from
    Groton dated 7/2/12. Again, this is a fairly benign
    study. At L4-5 there is perhaps some slight disc
    desiccation and minimal bulging. There is no evidence of
    any nerve compression at this level or any other level.

Tr. 1005 (sic); see also Tr. 1009 (July 2, 2012, lumbar spine

MRI); Tr. 1010 (July 2, 2012, cervical spine MRI). Similarly,

Dr. Abella’s October 15, 2012, treatment note stated that

plaintiff’s “cervical MR images are benign as well as her lumbar

spine imaging.” Tr. 1002. In light of the foregoing, and the

other evidence of record discussed throughout this decision,

there is no reasonable likelihood that the ALJ’s explicit

consideration and discussion of Dr. Abella’s opinion would have

changed the ALJ’s determination that plaintiff was capable of

performing light work during the relevant time period.

Accordingly, “[b]ecause the report that the ALJ overlooked was
                              ~ 18 ~
not significantly more favorable to” plaintiff, there is “no

reasonable likelihood that her consideration of [Dr. Abella’s]

report would have changed the ALJ’s determination that

[plaintiff] was not disabled during the closed period.

Accordingly, remand for consideration of [Dr. Abella’s opinion]

is unnecessary.” Zabala, 595 F.3d at 410; accord McKinstry v.

Astrue, 511 F. App’x 110, 111–12 (2d Cir. 2013); see also

Johnson, 2018 WL 6381096, at *3 (“Even if the ALJ had properly

applied the treating physician rule to the June 24, 2011

opinion, there is no reasonable likelihood that the ALJ would

have reached a different conclusion given the voluminous record

evidence supporting Johnson’s residual functional capacity as

laid out in the ALJ’s RFC.”).

         2.   Failure to Discuss the Sit and Stand Restrictions
              Found by Dr. Abella

    Plaintiff also argues that the ALJ erred because she failed

to assess the “sit and stand” restrictions found by Dr. Abella.

See Doc. #18-1 at 5. Defendant responds that “even if Plaintiff

required such a limitation, she would still be able to perform

the bench assembly position identified by the VE[,]” and

therefore, “remand is not warranted on this basis.” Doc. #20-1

at 10.

    In support of her argument, plaintiff contends that

“[r]elevant case law holds that an ALJ must specify the
                                ~ 19 ~
frequency of the need to alternate position.” Doc. #18-1 at 5.

In support of that statement, plaintiff relies on the case of

Palmer v. Berryhill, No. 17CV1714(RMS), 2018 WL 6304349 (D.

Conn. Dec. 3, 2018). Palmer, however, is distinguishable from

the facts of this case. In Palmer, the ALJ found that the

claimant was capable of sedentary work with certain other

postural and social limitations, including a four-hour

limitation for standing and walking during an eight-hour

workday. See id. at *1. Although the ALJ afforded “substantial

weight” to the opinion of the claimant’s treating physician, the

ALJ “did not explain why he adopted some, but not all, of [the

treating physician’s] restrictions[,]” including “that the

plaintiff is limited to no sitting or standing for more than one

hour without a change in position.” Id. at *4 (record citation

and internal quotation marks omitted). The court observed that

“sedentary work allows for a change in position[,]” but

ultimately concluded:

    [I]t is important that the ALJ articulate the frequency
    of the change in position because, when the need to
    alternate position “cannot be accommodated by scheduled
    breaks and a lunch period, the occupational base for a
    full range of unskilled sedentary work will be
    eroded.” Id. ... Accordingly, the Second Circuit has
    emphasized that, when an individual must alternate
    between sitting and standing, the ALJ’s RFC assessment
    must specify the frequency of the need to alternate
    position. Gavazzi v. Berryhill, 687 F. App’x 98, 100 (2d
    Cir. 2017) (summary order). In such a case, the ALJ’s
    RFC assessment “must be specific as to the frequency of
                              ~ 20 ~
     the individual’s need to alternate sitting and
     standing,” SSR 96-9p, 1996 WL 374185, at *6-7, since the
     frequency of a claimant’s need to alternate positions
     affects the range of work that the claimant can perform.

Palmer, 2018 WL 6304349, at *4. Thus, among other reasons, the

court determined that the ALJ committed reversible error where

he “did not specify the frequency of the plaintiff’s need to

change positions[.]” Id.

     The rationale in Palmer is not applicable to the

circumstances currently before this Court. Unlike the plaintiff

in Palmer, the plaintiff here was found capable of light work.

See Tr. 25. The Second Circuit case on which the Palmer decision

relies is also inapplicable because it, too, involved a

plaintiff who was restricted to sedentary, as opposed to light,

work. See Gravazzi, 687 F. App’x at 100.5 Finally, the SSR also

relied on by the Palmer decision is entitled: “Policy

Interpretation Ruling Titles II and XVI: Determining Capability

to do Other Work – Implications of a Residual Functional

Capacity for less than a Full Range of Sedentary Work.” SSR 96-

9P, 1196 WL 374185 (SSA July 2, 1996) (emphasis added).



5 Although the Second Circuit’s opinion does not explicitly state
that the ALJ limited plaintiff to sedentary work, the lower
court decision from which plaintiff appealed specifically noted
that the ALJ limited plaintiff to a “full range of sedentary
work.” Gavazzi v. Colvin, No. 3:13CV834(FJS), 2016 WL 1275643,
at *1 (N.D.N.Y. Mar. 31, 2016), vacated and remanded sub
nom. Gavazzi, 687 F. App’x 98.
                               ~ 21 ~
Accordingly, that policy interpretation is also not applicable

to the facts of this case. Therefore, the Palmer decision is not

persuasive given that the ALJ here determined that plaintiff

retained the RFC to perform light, as opposed to sedentary,

work. Thus, the occupational base for the light-exertion jobs

identified by the VE was not necessarily eroded by the need for

a sit/stand option as it would have been had the ALJ restricted

plaintiff to sedentary work.

    The Court is persuaded by defendant’s argument that remand

is not warranted on the ground that the ALJ failed to include

the sit/stand restriction assessed by Dr. Abella. Assuming,

without deciding, that the ALJ’s failure to include a sit/stand

option in the RFC determination was error, any such error would

again be harmless. As defendant asserts, the VE testified that

the table worker/visual inspector job identified can be

performed with a sit/stand option. See Tr. 61-62. Other VEs in

this Circuit have also testified that the same position provides

for a sit/stand option. See, e.g., Brito v. Colvin, No.

13CV6501P, 2015 WL 1470555, at *17 (W.D.N.Y. Mar. 31, 2015) (VE

testimony that job of table worker available with an option to

sit and stand at will); Bonilla v. Colvin, No. 15CV3264(JG),

2015 WL 6143642, at *8 (E.D.N.Y. Oct. 19, 2015) (same).

Accordingly, “[b]ecause plaintiff could perform [the] position

                               ~ 22 ~
[of table worker] regardless of whether the ALJ had included a

sit/stand   option in her RFC which would allow her to change

positions at will, remand to consider that issue further would

serve no useful purpose.” Yeomas v. Berryhill, 305 F. Supp. 3d

464, 468 (W.D.N.Y. 2018).6

     Thus, the ALJ’s failure to address Dr. Abella’s sit/stand

restriction is not reversible error.

     C.     Weight Afforded to Opinions of Dr. Baleswaren

     Plaintiff contends that “[t]he ALJ did not properly weigh

Dr. Baleswaren’s opinion.” Doc. #18-1 at 5. Specifically,

plaintiff argues that the ALJ “failed to provide good reasons or

cite to specific inconsistent evidence in the record to support

her decision to accord little evidentiary weight to Dr.

Baleswaren’s opinion.” Id. at 7.7 Defendant responds that “the

ALJ appropriately considered Dr. Baleswaren’s very restrictive




6 “The Commissioner need show only one job existing in the
national economy that plaintiff can perform.” Duprey v.
Berryhill, No. 3:17CV00607(SALM), 2018 WL 1871451, at *12 (D.
Conn. Apr. 19, 2018) (quoting Bavaro v. Astrue, 413 F. App’x
382, 384 (2d Cir. 2011)).

7 Presumably, plaintiff takes issue with the weight afforded only
to the March 31, 2017, opinion authored by Dr. Baleswaren. That
opinion sets forth specific functional limitations regarding
plaintiff’s physical abilities. See Tr. 971-76. The record also
contains two letters authored by Dr. Baleswaren, which do not
contain such specific limitations, but generally opine that
plaintiff is unable to work. See Tr. 563, Tr. 591. Accordingly,
the Court addresses only the March 31, 2017, opinion.
                              ~ 23 ~
medical source statement, and reasonably found that it

conflicted with significant other evidence of record.” Doc. #20-

1 at 10.

    With respect to the March 31, 2017, opinion of Dr.

Baleswaren, the ALJ stated:

    In March 2017, Dr. Baleswaren completed another
    assessment, indicating the claimant was incapable of
    even sedentary work on an ongoing basis (Exhibit 33F).
    He reported the claimant could not lift any amount of
    weight at any frequency and could not engage in any
    postural activities, apart from occasional climbing of
    ramps and stairs.

    ... Dr. Baleswaren’s sweeping limitations find little
    support in the longitudinal medical record. As discussed
    above, the most severe physical finding involves a
    meniscal tear and moderate degeneration in one knee. She
    is largely unaffected by objective abnormalities. There
    is nothing to suggest that she could not lift any amount
    of weight at any frequency. The claimant exhibits full
    motor strength with no evidence of such severe lifting
    restrictions. Dr. Baleswaren’s findings appear almost
    entirely based on the claimant’s subjective report. For
    the reasons discussed above, her subjective statements
    are inconsistent and largely unsupported by objective
    findings. Diagnostic imaging and physical examinations
    have failed to show any more than generally mild findings
    in any bodily area with the exception of her left knee.
    ... His treating source medical opinion is granted
    little evidentiary weight, as it is unsupported by
    objective    findings   and    inconsistent    with   the
    longitudinal treatment record as a whole.

Tr. 29 (sic).

           1.   The ALJ’s Consideration of Dr. Baleswaren’s
                Treatment Relationship with Plaintiff

    Plaintiff suggests that when the ALJ evaluated Dr.

Baleswaren’s opinion, she did not appropriately consider
                               ~ 24 ~
plaintiff’s treatment relationship with Dr. Baleswaren. See Doc.

#18-1 at 5-6. Defendant does not respond to this aspect of

plaintiff’s argument, likely because it is not thoroughly

developed.

    Before addressing the weight she afforded to Dr.

Baleswaren’s opinion, the ALJ noted that Dr. Baleswaren is

plaintiff’s “primary care physician.” Tr. 28. The ALJ also

considered and relied on Dr. Baleswaren’s treatment notes in her

decision. See Tr. 26 (citing Exhibit 6F (Tr. 458-92), which

contains 15 treatment notes of Dr. Baleswaren dating from March

19, 2014, through May 5, 2015); id. (citing Exhibit 32F (Tr.

808-969), which contains 48 treatment notes of Dr. Baleswaren

dating from January 12, 2012, to December 15, 2016). The records

considered and cited by the ALJ collectively demonstrate the

length of Dr. Baleswaren’s treatment relationship with

plaintiff, the frequency with which she examined plaintiff, and

the general nature and extent of the treatment relationship

between Dr. Baleswaren and plaintiff. In that regard, the

exhibits cited and summarized by the ALJ contain no less than 63

treatment records authored by Dr. Baleswaren, which span the

time period of March 28, 2012, see Tr. 939-40, to December 15,




                              ~ 25 ~
2016, see Tr. 828-29.8 Accordingly, the Court finds from the

ALJ’s decision that she adequately considered the nature,

length, and frequency of examination when weighing Dr.

Baleswaren’s opinion. See, e.g., Cichocki v. Astrue, 534 F.

App’x 71, 76 (2d Cir. 2013) (“[R]emand is not required where

‘the evidence of record permits us to glean the rationale of an

ALJ’s decision[.]’” (quoting Mongeur v. Heckler, 722 F.2d 1033,

1040 (2d Cir. 1983))); Daniel v. Berryhill, No.

3:17CV01015(SALM), 2018 WL 2128380, at *6 (D. Conn. May 9, 2018)

(finding that the ALJ implicitly considered a treating

physician’s relationship with plaintiff where the ALJ

“explicitly considered [the physician’s] treatment notes

throughout his decision[]”).

          2.   The ALJ’s Consideration of the Objective Evidence

     Plaintiff next asserts that that ALJ’s decision “does not

explore whether these objective test results [the July 2, 2012,

lumbar and cervical spine MRIs] are consistent with Dr.

Baleswaren’s opinion.” Doc. #18-1 at 6. Plaintiff asserts that

“the ALJ’s failure to evaluate the spinal MRIs in evidence and




8 Plaintiff notes that Dr. Baleswaren’s last name was previously
Pathman. See Doc. #18-1 at 5. Records from 2012 reflect Dr.
Baleswaren’s prior name. See Tr. 923-36, Tr. 939-40. It is
unclear whether the ALJ knew of Dr. Baleswaren’s prior name.
Regardless, Dr. Baleswaren’s current name appears in the record
as early as May 20, 2013. See Tr. 917.
                              ~ 26 ~
discuss whether they are consistent with Dr. Baleswaren’s

opinion falls short of the regulatory requirement to consider

all the evidence in the record.” Id. at 7. However, when

evaluating Dr. Baleswaren’s opinion, the ALJ specifically

stated: “Diagnostic imaging and physical examinations have

failed to show any more than generally mild findings in any

bodily area with the exception of her left knee.” Tr. 29. As

previously noted, Dr. Abella described plaintiff’s July 2, 2012,

spinal MRI’s as “normal” and “benign[.]” Tr. 1002, Tr. 1005.

Accordingly, the ALJ did consider the objective evidence and

determined that it did not support Dr. Baleswaren’s restrictive

opinion. Indeed, the ALJ gave Dr. Baleswaren’s opinion “little

evidentiary weight, as it is unsupported by objective

findings[.]” Tr. 29. Accordingly, there is no error on that

point.

         3.   Discounting the Opinion Because it was Based on
              Plaintiff’s Subjective Report

     Plaintiff next takes issue with the ALJ affording little

weight to Dr. Baleswaren’s opinion on the ground that “Dr.

Baleswaren’s findings appear almost entirely based on the

claimant’s subjective report[.]” Doc. #18-1 at 7 (quoting Tr.

29). Plaintiff asserts that “Dr. Baleswaren’s treatment notes

frequently contain detailed functional assessments and general



                              ~ 27 ~
examination findings which serve to support her opinion[.]” Id.

(citing Tr. 817, Tr. 825, Tr. 834, Tr. 841).

    An ALJ may properly discount a treating source’s opinion

where it is based on plaintiff’s subjective complaints, as

opposed to objective medical evidence. See Roma v. Astrue, 468

F. App’x 16, 19 (2d Cir. 2012) (ALJ properly discounted opinion

of treating physician when considering, amongst other

appropriate factors, that “the supportability of [the] opinion

was doubtful as it was based largely upon [plaintiff’s]

subjective responses, which were not themselves entirely

credible for the reasons explained in the ALJ’s decision.”

(alterations added) (citing 20 C.F.R. §404.1527(d)(3)));

Polynice v. Colvin, 576 F. App’x 28, 31 (2d Cir. 2014) (ALJ did

not “improperly deny controlling weight to any treating

physician’s medical opinion[,]” where much of that “‘medical

opinion’ was no more than a doctor’s recording of [plaintiff’s]

own reports of pain.”).

    Contrary to plaintiff’s claim, the majority of Dr.

Baleswaren’s treatment notes, including those relied on by

plaintiff, do not contain detailed functional assessments and

appear to rely on plaintiff’s subjective complaints of pain. For

example, on November 16, 2016, plaintiff complained of back and

knee pain. See Tr. 817. Dr. Baleswaren performed a “General

                              ~ 28 ~
Examination[,]” which included an examination of plaintiff’s

extremities (“left knee pain with palpation”), but failed to

examine plaintiff’s back. Id. Similarly, on September 15, 2016,

plaintiff saw Dr. Baleswaren with complaints of back pain, neck

pain, and knee pain. See Tr. 825. Again, Dr. Baleswaren

performed a “General Examination[,]” which included an

examination of plaintiff’s extremities (“left knee brace in

place. no edema pain with movement[]” (sic)), but failed to

examine plaintiff’s back or neck. Id. Nevertheless, Dr.

Baleswaren assessed plaintiff with “[l]ow back pain at multiple

sites[.]” Id. The other two treatment records relied on by

plaintiff, see Tr. 834, Tr. 841, were authored not by Dr.

Baleswaren, but by Hyun Suk Kim, a chiropractor with the

Community Health Center. See id.

    Many of Dr. Baleswaren’s treatment notes contain summaries

of plaintiff’s subjective complaints with no examinations. See,

e.g., Tr. 473 (Dr. Baleswaren assessed plaintiff with chronic

pain syndrome based on plaintiff’s complaints of neck pain, back

pain, left shoulder pain, and left leg pain; no examination was

performed.); Tr. 481 (Dr. Baleswaren assessed plaintiff with

“Pain in Joint Shoulder Region” based on plaintiff’s complaint;

no examination of plaintiff’s shoulder was performed.); Tr. 813

(Dr. Baleswaren assessed plaintiff with “Pain, joint, multiple

                              ~ 29 ~
sites” based on plaintiff’s complaints; no examination was

performed.); Tr. 815 (Dr. Baleswaren assessed plaintiff with

arthralgia based on plaintiff’s complaint; no examination was

performed.); Tr. 819 (Dr. Baleswaren assessed plaintiff with

left knee pain based on plaintiff’s complaint; no examination

was performed.).

    When Dr. Baleswaren did examine plaintiff, the results of

those examinations were relatively mild to moderate. See, e.g.,

Tr. 459 (“Extremities: shoulder limited ROM due to pain.”); Tr.

463 (“Back: spasm of paraspinals, upeerback midscapular area

tenderness to palpation.” (sic)); Tr. 475 (“Neck: tenderness on

trapezius muscle, limited ROM. ... Back: spasm of lumbar

paraspinals.”); Tr. 838 (“Extremities: left knee tenderness toi

palpation.” (sic)); Tr. 881 (“Neck: supple, no lymphadenopathy.

... Back: spasm of lumbar paraspinals. Extremities: no clubbing,

no edema, pulses 2 plus bilaterally.”).

    Other physical examinations of record also lack the type of

severe findings which would support the limitations assigned by

Dr. Baleswaren in her opinion. See, e.g., Tr. 499 (April 22,

2015, physical examination: “Gait normal, No neck tenderness, No

back tenderness, Muscle strength normal, Joint range of motion

normal” (sic)); Tr. 596 (October 16, 2016, physical examination:

“Evaluation of the left knee reveals some mild swelling on the

                              ~ 30 ~
superlateral aspect of the knee, but skin is intact. ... Good

range of motion actively and passively.”); Tr. 752 (August 5,

2016, physical examination: “Neck: Normal range of motion.”);

Tr. 793 (April 23, 2015: “On physical exam, the patient is in no

acute distress.”); Tr. 845 (April 20, 2016, examination: UE

motor: 5/5 bilaterally[.] UE sensory: intact bilaterally to

sharp and dull[.] ... LE motor: 5/5 bilaterally[.] LE sensory:

intact to sharp and dull[.]”); see also Tr. 424 (plaintiff

observed ambulating to triage with a steady gait at emergency

department on February 16, 2015).

    Additionally, the limitations set forth in Dr. Baleswaren’s

opinion itself are explicitly based on plaintiff’s shoulder,

neck, back, and knee pain. See Tr. 971-74. Dr. Baleswaren fails

to set forth any objective clinical findings in support of the

limitations assigned. See generally id. Indeed, in support of

the hand limitations assessed, Dr. Baleswaren states: “[P]atient

reports past diagnosis of carpal tunnel syndrome.” Tr. 973.

    Accordingly, the ALJ properly discounted Dr. Baleswaren’s

opinion because it “appear[ed] almost entirely based on the

claimant’s subjective report.” Tr. 29.

        4.    Failure to Cite Specific Inconsistent Evidence

    Plaintiff next asserts that “the ALJ was obligated to cite

specific inconsistent evidence to support” the decision to


                              ~ 31 ~
afford little weight to Dr. Baleswaren’s opinion. Doc. #18-1 at

7. In fact, the ALJ did cite to inconsistent evidence to support

her decision to afford little weight to Dr. Baleswaren’s

opinion. The ALJ stated:

      Dr. Baleswaren’s sweeping limitations find little
      support in the longitudinal medical record. As discussed
      above, the most severe physical finding involves a
      meniscal tear and moderate degeneration of one knee. She
      is   otherwise    largely   unaffected    by   objective
      abnormalities. There is nothing to suggest that she
      could not lift any amount of weight at any frequency.
      The claimant exhibits full motor strength with no
      evidence of such severe lifting restrictions.

Tr. 29 (emphasis added). Earlier in her decision, the ALJ

summarized the evidence of record, including the “few

significant objective abnormalities ... with generally mild to

moderate findings on physical examination and diagnostic

imaging[,]” and plaintiff “consistently retain[ing] full 5/5

motor strength in all upper and lower extremities (Exhibit

32F).” Tr. 26. Accordingly, plaintiff’s argument is without

merit.

      Thus, for the reasons stated, the ALJ properly afforded

little weight to Dr. Baleswaren’s restrictive opinion and

provided good reasons for doing so –- specifically, that it was

unsupported by objective findings and inconsistent with the

record as a whole. See Tr. 29; see also Atwater, 512 F. App’x at

70.

                               ~ 32 ~
    D.   Reliance on State Reviewing, Non-Examining Physicians’
         Opinions

    Plaintiff asserts that the ALJ erroneously relied on the

opinions of the state reviewing, non-examining physicians, Dr.

Park and Dr. Wurzel, because their opinions were based on an

incomplete record. See Doc. #18-1 at 3, 5. Specifically,

plaintiff asserts that in forming their respective opinions, Dr.

Park and Dr. Wurzel did not have the benefit of reviewing the

records from Norwich Orthopedic Group (Exhibit 8F) or the July

2, 2012, MRIs of plaintiff’s lumbar and cervical spine. See id.

at 3. Plaintiff also asserts that Dr. Park and Dr. Wurzel

rendered their opinions before reviewing the MRI reflecting a

tear in plaintiff’s left meniscus. See id. at 5. Defendant

responds, inter alia, that although Dr. Park and Dr. Wurzel

provided their opinions in 2015, the ALJ appropriately relied on

those opinions because he considered them with the entire record

and found each to be consistent therewith. See Doc. #20-1 at 7-

8, 13.

    Dr. Park and Dr. Wurzel opined that plaintiff could

occasionally lift twenty pounds, frequently lift ten pounds, sit

for a total of about six hours in an eight-hour workday, and

stand for a total of about six hours in an eight-hour workday.

See Tr. 85-86, Tr. 118-19. Each doctor also determined that

plaintiff was occasionally limited in her ability to engage in
                              ~ 33 ~
postural activities. See Tr. 86, Tr. 118-19. With respect to

these opinions, the ALJ stated:

    [A]lthough these opinions are from non-examining and
    non-treating   expert   sources,  they   are   generally
    consistent with the medical evidence as a whole, and are
    accorded great evidentiary weight in determining the
    claimant’s light residual functional capacity identified
    above.

Tr. 29.

    “[T]he opinions even of non-examining sources may override

treating sources’ opinions and be given significant weight, so

long as they are supported by sufficient medical evidence in the

record.” Correale-Englehart v. Astrue, 687 F. Supp. 2d 396, 427

(S.D.N.Y. 2010); see also Little v. Colvin, No. 5:14CV63(MAD),

2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency

physicians are qualified as experts in the evaluation of medical

issues in disability claims. As such, their opinions may

constitute substantial evidence if they are consistent with the

record as a whole.”). “[M]edical source opinions that are

conclusory, stale, and based on an incomplete medical record may

not be substantial evidence to support an ALJ finding.” Camille

v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015) (citation

and internal quotation marks omitted), aff’d, 652 F. App’x 25

(2d Cir. 2016). “However, a medical opinion is not necessarily

stale simply based on its age. A more dated opinion may

constitute substantial evidence if it is consistent with the
                              ~ 34 ~
record as a whole notwithstanding its age.” Biro v. Comm’r of

Soc. Sec., No. 6:17CV6098(EAW), 2018 WL 4666068, at *4 (W.D.N.Y.

Sept. 28, 2018).

    Although plaintiff fails to support her argument with a

citation to any authority, there is case law in this District

finding error when an ALJ relied on the opinion of a non-

examining source who did not have the benefit of reviewing the

entire record. See, e.g., Jazina v. Berryhill, No.

3:16CV01470(JAM), 2017 WL 6453400, at *7 (D. Conn. Dec. 13,

2017). Here, however, there is no indication that the later

received evidence would have changed the opinions of Dr. Park or

Dr. Wurzel. As an initial matter, the records from Norwich

Orthopedic Group pre-date the relevant time period, August 31,

2014, through May 22, 2017, by over a year. See Tr. 997-1024

(records from Norwich Orthopedic Group dated June 14, 2012,

through May 13, 2013). With respect to the July 2, 2012,

cervical and lumbar spine MRIs contained within those records,

as previously discussed, those results were relatively benign,

and therefore unlikely to have impacted the opinions of Dr. Park

or Dr. Wurzel. Finally, although the restrictions found by Dr.

Park and Dr. Wurzel do not entirely align with those assessed by

Dr. Abella, Dr. Park and Dr. Wurzel would have not been

obligated to accept the conclusions set forth in Dr. Abella’s

                              ~ 35 ~
opinion. Rather, the Regulations dictate that the state

reviewing, non-examining physicians

    will consider the evidence in your case record and make
    administrative findings about the medical issues,
    including, but not limited to, the existence and
    severity of your impairment(s), the existence and
    severity of your symptoms, whether your impairment(s)
    meets or medically equals the requirements for any
    impairment listed in appendix 1 to this subpart, and
    your residual functional capacity.

20 C.F.R. §§404.1513a(a)(1); 416.913a(a)(1). Regardless, Dr.

Abella’s November 2012 opinion essentially reaches the same

conclusion as that found by Dr. Wurzel and Dr. Park –- that

plaintiff is capable of light work. Compare Tr. 1019 (Dr. Abella

opinion limiting plaintiff to frequently lifting/carrying up to

five pounds, and occasionally lifting/carrying up to fifteen

pounds), with 20 C.F.R. §§404.1567(b), 416.967(b) (“Light work

involves lifting no more than 20 pounds at a time with frequent

lifting or carrying of objects weighing up to 10 pounds.”

(emphases added)). Cf. 20 C.F.R. §§404.1567(a), 416.967(a)

(“Sedentary work involves lifting no more than 10 pounds at a

time[.]” (emphasis added)). Accordingly, there is no reversible

error on that point.

    Plaintiff also asserts that the ALJ was not entitled to

rely on Dr. Park and Dr. Wurzel’s opinions because those

opinions were provided “before the claimant’s left knee MRI

showed a meniscus tear[.]” Doc. #18-1 at 5. Plaintiff accurately
                              ~ 36 ~
recites that Dr. Park and Dr. Wenzel’s opinions, each authored

in 2015, pre-date plaintiff’s left knee MRI from September 23,

2016. See Tr. 281. However, the Court is not persuaded that, had

Dr. Park or Dr. Wurzel reviewed this evidence, their opinions

would have changed. Indeed, just a few weeks after that MRI,

plaintiff reported to the emergency department with knee pain;

an examination showed that plaintiff had a “[g]ood range of

motion actively and passively[]” of the left knee with “[n]o

ligamentous instability.” Tr. 596. Although the 2016 MRI

demonstrates a left meniscal tear, examinations and objective

imaging of plaintiff’s left knee generally reflected mild to

moderate findings. See, e.g., Tr. 610 (January 13, 2016, MRI of

plaintiff’s left knee: “Mild degenerative change.”); Tr. 817

(November 1, 2016, examination: “[L]eft knee pain with

palpation, knee brace in place.”); Tr. 825 (June 4, 2016,

examination: “[L]eft knee tenderness to[] palpation.”).

    It is also apparent from Dr. Wurzel and Dr. Park’s

disability determination explanations (“DDE”) that plaintiff’s

complaints of left knee pain were considered. The DDE containing

Dr. Park’s opinion notes that plaintiff filed disability

alleging left knee pain. See Tr. 78, Tr. 82, Tr. 86. Similarly,

the DDE containing Dr. Wurzel’s opinion also notes that




                              ~ 37 ~
plaintiff filed disability alleging left knee pain. See Tr. 108,

Tr. 114.9

     Accordingly, because Dr. Park and Dr. Wurzel limited

plaintiff to light work and also limited her postural

activities, the Court is not persuaded that had both Dr. Park

and Dr. Wurzel reviewed the 2016 left knee MRI, that their

opinions would have changed. That is particularly so in light of

the examination just weeks later which noted plaintiff had a

“[g]ood range of motion actively and passively[]” of the left

knee with “[n]o ligamentous instability.” Tr. 596.

     Although Dr. Park and Dr. Wurzel did not examine plaintiff,

their findings are generally consistent with the evidence of

record, including the objective findings and the mild to

moderate findings on physical examination, as discussed

throughout this decision. As previously stated, it is well

established that “the opinions even of non-examining sources may

override treating sources’ opinions and be given significant

weight, so long as they are supported by sufficient medical

evidence in the record.” Correale-Englehart, 687 F. Supp. 2d at


9 Dr. Wurzel further noted: “L KNEE: Ambulating independently
with steady gait at 2/15, 4/15 exams. No Longitudinal L knee
issues. There is insufficient evidence to support severe MDI.”
Tr. 119. For reasons stated, the Court is not persuaded that,
had Dr. Wurzel reviewed the 2016 MRI of plaintiff’s left knee,
his ultimate RFC determination would have changed, given the
other evidence of record.
                              ~ 38 ~
427; see also Ebert v. Berryhill, No. 3:16CV1386(WIG), 2018 WL

3031852, at *5 (D. Conn. June 19, 2018) (“It is well-established

that state agency medical consultants are recognized experts in

evaluation of medical issues in disability claims under the Act,

and that their opinions can constitute substantial evidence.”

(quotation marks and citation omitted)). Accordingly, the ALJ

did not err in assigning great weight to the opinions of Dr.

Park and Dr. Wurzel, particularly where, as here, the opinion of

plaintiff’s treating source conflicted with the evidence of

record. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487

(2d Cir. 2012) (“The report of a State agency medical consultant

constitutes expert opinion evidence which can be given weight if

supported by medical evidence in the record.”).

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion for

Order Reversing the Commissioner’s Decision [Doc. #18] is

DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #20] is GRANTED.

      SO ORDERED at New Haven, Connecticut, this 15th day of

April, 2019.


                                  _____/s/______________________
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE



                               ~ 39 ~
